On May 29, 1911, the petition in error and case-made were filed and summons in error issued. On June 23d the defendant in error filed a motion to make the *Page 522 
petition in error more definite and certain, by stating the names of the plaintiffs in error on behalf of whom the petition in error was prosecuted. On September 12th this motion was sustained. The order of the court has never been complied with. On May 9, 1912, the defendant in error filed a motion to dismiss the appeal for two reasons  — one because the case had never been briefed by the plaintiffs in error, as required by the rules of the court, and the other because the order of the court requiring the petition in error to be made more definite and certain had never been complied with. No response has ever been made to this motion, nor has any application been made for leave to file briefs out of time, or make the petition more definite and certain, as required by the order of the court.
The motion to dismiss the appeal should therefore be sustained.
By the Court: It is so ordered.